NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
TOSHIBA CORPORATION,
Plaintiff-Appellan,t, »
V.
IMATION CORP., MOSER BAER INDIA LTD.,
GLYPHICS MEDIA, INC., CMC MAGNETICS CORP.,
HOTAN CORP., KHYPERMEDIA CORP., R_ITEK
CORP., AND ADVANCED MEDIA, INC.,
Defen,dan,ts-Appellees.
2011-1204
Appea1 from the United States District C0urt for the
WeStern District of Wisc0nsin in case n0. 09-CV-0305,
MagiStrate Judge Stephen L. Cr0cker.
TOSHIBA CORPORATION,
Plain,tiff-Appellee,
V.
IMATION CORP., MOSER BAER INDIA LTD.,
GLYPHICS MEDIA, INC., CMC MAGNETICS CORP.,
HOTAN CORP., KHYPERMEDIA CORP., RITEK
CORP., AND ADVANCED MEDIA, INC.,

TOSHIBA CORP V. IMATION CORP 2
Defendants-Appellants.
2011-1222
Appea1 from the United States District Court for the
Western District of Wisconsin in case no. 09-CV-0305,
Magistrate Judge Stephen L. Crocker.
ON MOTION
ORDER
Imation Corp., Moser Baer India Ltd., Glyphics Me-
dia, Inc., CMC Magnetics Corporation, Hotan Corpora-
tion, Khypermedia Corporation, Ritek Corporation and
Advanced Media, Inc., move to dismiss their cross appeal
Upon consideration thereof
IT ls OR1)ERED THAT:
(1) The motion to dismiss 2011-1222 is granted Each
side shall bear its own costs in 2011-1222
(2) The revised official caption for 2011-1204 is re-
flected above

3 TosH1BA ooRP v. 1MAT1oN coRP
FoR THE CoURT
MAB 14 2011 /swan H01~ba1y
Date J an Horba1y
Clerk
cc: I)eanne E. Maynard, Esq.
A1an D. Smith, Esq.
s21
issued AS A Mandac@ eis T0 2011_1222 on1y); I§1AB_1_4_2[l11
FlLED
u.s. count or APPEALs Fo¢
11-le FEnEnAL census
MA`Rt 1 4 2011
.lAN HORBA.L¥
CLEHl